Citation Nr: 0100980	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-48 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disorder.

3. Entitlement to an evaluation in excess of 30 percent from 
May 1, 1998 for residuals of squamous cell carcinoma of 
the larynx.

4. Entitlement to service connection for hypertension 
secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from January 1967 to May 1969, which included a tour of 
combat duty in the Republic of Vietnam and the award of the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board has determined that additional evidentiary 
development must be undertaken before appellate review of the 
issues of entitlement to service connection for hypertension, 
and entitlement to increased ratings for PTSD and 
gastroesophageal reflux disorder.  Thus, these issues will be 
addressed in more detail in the Remand appended to the end of 
this decision.  The Board will only consider the issue of 
entitlement to a rating in excess of 30 percent, since May 1, 
1998, for residuals of cancer of the larynx, in the body of 
the decision.

With regard to the evaluation of this disability, it is noted 
that the RO in a June 1996 rating decision, granted service 
connection for squamous cell carcinoma of the larynx on the 
basis of herbicide exposure and assigned a total evaluation 
(100 percent) from February 1996, under 38 C.F.R. § 4.97, 
Diagnostic Code 6819 (1996).  At that time Diagnostic Code 
6819 provided for an initial rating of 100 percent to 
continue for 2 years following the cessation of surgical, x-
ray, antineoplastic chemotherapy or other therapeutic 
procedure.  At that point, if there had been no local 
recurrence or metastases, the rating would be made on 
residuals.  Id.  In that June 1996 rating decision, the RO 
also notified the veteran of a prospective reduction of the 
benefit from 100 percent to 0 percent from May 1, 1998, 
pending VA examination.  However, 38 C.F.R. § 4.97 was 
subsequently amended to provide that a total evaluation be 
assigned with no prospective reduction, and that an 
examination be held approximately six months from the end of 
treatment, with reduction not to be promulgated until after 
the examination report was reviewed and due process 
procedures applied.

The notification of a prospective reduction in the June 1996 
rating decision was in clear contradiction to the intent of 
the amended regulation as a review examination had not been 
conducted prior to notifying the veteran of the prospective 
reduction.  However, in a February 1998 rating decision, the 
error was corrected to reflect the continuation of the 100 
percent evaluation until after the date of review of the 
examination, which occurred January 1998.  By that rating 
decision, the veteran's evaluation was reduced to 10 percent 
for residuals of the larynx cancer, under the criteria of 
Diagnostic Code 6516, effective from May 1, 1998.  The review 
examination was considered in the February 1998 rating 
decision.  Thus, that rating decision did comply with the due 
process requirements of 38 C.F.R. § 3.105 as required by the 
current version of 38 C.F.R. § 4.97, Diagnostic Code 6819 
(2000).  Therefore, the veteran suffers no prejudice, in a 
due process context, by consideration of his claim under the 
former version of the regulation and benefits from the more 
liberal 2 year period of entitlement to the 100 percent 
rating.  See 38 C.F.R. § 4.97, Diagnostic Code (1996).

Thereafter, by rating decision dated July 1999, the 
evaluation was increased to 30 percent disabling under 
Diagnostic Code 6516, effective from May 1, 1998.  Thus, the 
issue before the Board is entitlement to an evaluation in 
excess of 30 percent, from May 1, 1998, for residuals of 
cancer of the larynx.





FINDING OF FACT

Since May 1, 1998, it has been over two years since 
completion of radiation treatment for carcinoma of the 
larynx, and there has been no recurrence of the cancer.  The 
residuals of carcinoma of the larynx are now manifested by 
moderate hoarseness, reduced volume and strength of the 
voice, and pain on extended use of the voice; without medical 
evidence of stenosis with reduced forced expiratory volume 
compatible with upper airway obstruction or constant 
inability to speak above a whisper.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent from 
May 1, 1998 for residuals of squamous cell carcinoma of the 
larynx are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 5819 (1996) and 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.97 Diagnostic Codes 6516, 6519, 6520, 
6819 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran served as a rifleman in 
the United States Marine Corps in the Republic of Vietnam 
from approximately June 1967 to August 1968.  Post-service 
records show that he was diagnosed with squamous cell 
carcinoma of the right true vocal cord in March 1996.  He was 
treated with radiation therapy which was completed in April 
1996.  Service connection for cancer of the larynx was 
granted in a June 1996 rating decision on the basis of the 
presumption that the veteran was exposed to herbicides while 
in Vietnam.

In that June 1996 rating decision, the condition was 
initially evaluated as 100 percent disabling from February 
1996.  Pursuant to pertinent regulations in effect at that 
time, the RO noted, that the 100 percent evaluation was 
assigned during active malignancy under 38 C.F.R. § 4.97, 
Diagnostic Code 6819 (1996).  The RO further noted that under 
that regulatory provision, two years following completion of 
treatment, residual disability was to be determined by 
findings from a VA examination conducted at that time.  It 
was further noted that the veteran's last treatment was in 
April 1996; therefore, a noncompensable (0 percent) rating 
was to be assigned from May 1, 1998, pending VA examination.  

Private medical reports from radiation oncology follow-up 
visits showed that the veteran seemed to tolerate therapy 
well.  He had no undue sequelae.  In December 1996, there 
continued to be some hoarseness and complaint of decreased 
voice volume.

In a letter dated April 1997, the veteran's private radiation 
oncologist noted that the veteran continued to have 
hoarseness when he used his voice which was secondary to his 
radiation therapy and cancer.  A speech therapist had given 
him an amplifier in order to help with this; however, the 
veteran continued to complain of difficulty with 
communication secondary to his hoarseness.

In a letter dated May 1997, the veteran's private 
otolaryngology specialist noted that the veteran had a 
squamous cell carcinoma clinically confined to the right true 
vocal cord.  He had been treated with radiation and the 
lesion appeared to have responded nicely.  The veteran 
continued to complain of decreased voice quality.  He had 
been advised to use voice rest, a humidifier and of the 
importance of good speech hygiene.  

On VA examination in January 1998, the examiner noted that 
the veteran continued to be followed by his private 
physician.  His last clinical test was in December 1997, when 
examination with fiber optic laryngoscopy noted mobile 
bilateral true vocal cords with no evidence of arytenoid 
edema or recurrent disease.  The diagnosis was status post 
radiation therapy squamous cell carcinoma of the right true 
vocal cord, currently in remission.  

In an April 1998 letter the veteran's physician stated that 
the veteran had no detectable pharyngeal edema and there was 
no evidence of disease per flexible Machidascopic 
examination.  The chances for cure for the veteran were 
considered to be extremely high; the risk for recurrence to 
be small.  However, the veteran continued to complain of 
subjective symptoms of:  1) dry throat, or xerostomia; 2) 
intolerance of extreme weather changes, causing pain in the 
neck; 3) change in taste; 4) crackling in throat; 5) 
hoarseness; 6) chronic pain in throat requiring an analgesic; 
7) inability to communicate for any length of time; 8) 
decreased volume of speech; 9) frequent swallowing; 10) 
residual scar tissue covering approximately two-thirds of the 
right vocal cord; 11) redness in throat.

At his personal hearing in October 1998, the veteran 
testified that he has difficulty speaking as loud and as long 
as he used to before the radiation treatment.  He further 
testified that he experienced daily throat pain for which he 
took Codeine.  The veteran further testified that he believed 
a higher rating was warranted as he had the constant worry of 
recurrence.  In addition, he was unable to obtain life 
insurance because of his history of cancer.  

Legal analysis

As a preliminary matter the Board notes that the RO assigned 
a temporary evaluation of 100 percent for squamous cell 
carcinoma of the larynx under 38 C.F.R. § 4.97, Diagnostic 
Code 6819 (1996).  At that time, Diagnostic Code 6819 
provided for a 100 percent rating for malignant neoplasms of 
any specified part of the respiratory system, exclusive of 
skin growths, to continue for 2 years beyond the cessation of 
any surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  If there has been no local recurrence 
or metastasis, rate on residuals.  Currently, under 
Diagnostic Code 6819, the 100 percent rating shall continue 
for six months after discontinuance of such treatment, and 
then the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If no recurrence or 
metastasis, then it is rated on residuals.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6819 (2000).  As explained in the 
Introduction above, the Board determined that the earlier 
version of Diagnostic Code 6819 is more favorable to the 
veteran as it provided for a much longer period of 
entitlement to the 100 percent rating.  

Private medical records dated from August 1996 showed no 
evidence of active neoplasm.  There was no recurrence of the 
cancer shown on VA examination in January 1998.  Since the 
medical evidence showed no recurrence, the RO determined in 
the February 1998 rating decision that the 100 percent 
evaluation would be discontinued as of May 1998, and a 10 
percent rating assigned for residuals under the criteria of 
Diagnostic Code 6516 for chronic laryngitis.

Thereafter, in the July 1999 rating decision the RO increased 
the evaluation for the cancer residuals to 30 percent under 
the criteria of Diagnostic Code 6516, effective from May 1, 
1998.  

The question here is, based upon the evidence of record, 
whether the veteran is entitled to an evaluation in excess of 
30 percent, from May 1998, for residuals of squamous cell 
carcinoma of the larynx.

The Board notes that residuals of the veteran's squamous cell 
carcinoma of the larynx are evaluated analogously under 
Diagnostic Code 6516.  See 38 C.F.R. § 4.20.  The veteran has 
been provided the essential rating criteria.  The criteria of 
Diagnostic Code 6516 for chronic laryngitis, involve 
hoarseness, inflammation of the vocal cords and other 
symptomatology of the cords.

38 C.F.R. § 4.97, Diagnostic Code 6516, refers to chronic 
laryngitis.  A 10 percent disability rating is assigned for 
hoarseness with inflammation of cords or mucous membranes, 
and a 30 percent rating is assigned for hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy. Id.

There is objective and subjective medical evidence in the 
record that indicates that the veteran has hoarseness and 
pain with prolonged speaking.  Thus, the functional 
limitations produced by the veteran's service-connected 
disability are analogous to that produced by chronic 
laryngitis.  See Pernorio v. Derwinski, 2 Vet. App. 625 
(1992); see also 38 C.F.R. §§ 4.20, 4.21 (2000).  Therefore, 
the Board will evaluate the service-connected residuals of 
squamous cell carcinoma of the larynx under the provisions of 
38 C.F.R. 4.97, Diagnostic Code 6516 (2000).  The Board will 
also consider all other diagnostic codes which could 
potentially provide a basis for the assignment of more than 
the 30 percent evaluation, which is currently assigned.

After reviewing the various medical records and the veteran's 
statements and testimony, the Board does not doubt that he 
continues to suffer significant residuals due to 
postoperative squamous cell carcinoma of the larynx.  
However, the preponderance of the evidence does not show that 
the criteria for a rating in excess of 30 percent have been 
met under the diagnostic criteria outlined above.  The 
evidence shows that, he has hoarseness and soreness of his 
throat. The medical evidence does not show thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy associated with the veteran's 
laryngitis.  In addition, the veteran is currently assigned 
the highest rating (30 percent) available under Diagnostic 
Code 6516. 

The Board also considered an increased evaluation under other 
possibly applicable diagnostic codes, but finds no other 
relevant codes under the Schedule.  Diagnostic Codes 6515, 
6518, 6519, and 6520 do not apply as the record does not show 
evidence of tuberculous laryngitis, total laryngectomy, 
complete organic aphonia, or stenosis of the larynx, 
respectively.  The Board finds that Diagnostic Code 6516 is 
the only appropriate code section under the Schedule for 
evaluating the veteran's residuals of squamous cell carcinoma 
of the larynx since May 1998.

Therefore, for the reasons set forth above,  the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim; consequently, the doctrine of reasonable 
doubt is not for application in this case.  

The Board has also considered whether referral for an 
extraschedular evaluation is warranted under the criteria of 
38 C.F.R. 3.321(b)(1) (2000).  As to the veteran's current 
impairment from his residuals of cancer of the larynx, the 
Board finds that the disability picture is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.


ORDER

Evaluation in excess of 30 percent since May 1, 1998, for 
residuals of cancer of the larynx, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

With regard to the claim for service connection for 
hypertension secondary to the service-connected PTSD, the 
Board notes that VA outpatient treatment records, dated in 
October 1998, reflect that PTSD has "caused some problems 
with his blood pressure".  The report was authored by a 
licensed clinical social worker.  The veteran has also 
submitted photocopies of some general medical evidence as to 
a possible relationship between hypertension and PTSD.  Thus, 
on remand, he should be afforded a VA examination to include 
a medical opinion as to the probable etiology of his current 
hypertension as well as the likelihood of any causal 
relationship, to include aggravation, between his PTSD and 
the current hypertension.

With regard to the claim for an increased evaluation for the 
gastroesophageal reflux disorder, the Board notes that the VA 
examination conducted in October 1998 focused on the question 
of etiology, not severity of symptomatology.  Thus, the Board 
finds that, on remand, the veteran should be afforded a 
thorough contemporaneous examination to evaluate the current 
extent and severity of this disability.

Finally, with regard to the PTSD claim, the Board notes that 
there is some evidence of record that the veteran's PTSD 
symptoms may have increased in severity since the last VA 
examination conducted in October 1998.  The Board notes that 
VA outpatient treatment records currently of record indicate 
that the veteran was to be admitted for a six-week inpatient 
PTSD treatment program beginning in August 1999.  An 
additional statement from the veteran, dated October 1999, 
indicates that he did participate in this program but 
withdrew halfway through due to exacerbation of symptoms.  On 
remand, the Board believes the hospital summary report and 
inpatient treatment records for this period of 
hospitalization should be obtained.  The Board also finds 
that the veteran should be afforded another VA examination to 
determine the current severity of this disability.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his psychiatric 
disability, hypertension, and/or his 
gastrointestinal disability recently.  
With any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran, which are not currently of 
record.  These should include, but are 
not limited to, records from the 
Huntsville, Alabama VA Outpatient 
Treatment Center and Tuscaloosa and 
Birmingham Alabama VA Medical Centers.

2.  The RO should schedule the veteran 
for a gastrointestinal examination to 
evaluate the extent and severity of the 
veteran's gastroesophageal reflux 
disorder.  The examiner must be given the 
veteran's claims file and a copy of this 
remand for review.  All subjective 
complaints and objective findings should 
be set forth in the written examination 
report.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his hypertension.  Following 
this review the examiner must provide a 
written medical opinion as to whether it 
is more likely, less likely or as likely 
as not that the veteran's hypertension 
was caused or aggravated by the service-
connected PTSD.  If the examiner finds 
that hypertension is aggravated by the 
service-connected PTSD, it should be 
ascertained what degree of permanent 
impairment is due to the service-
connected PTSD, i.e., how much of the 
current hypertension disability can be 
attributed to the service-connected 
functional disorder.  The examiner must 
fully explain his/her opinion, in 
conjunction with the opinion of the VA 
licensed clinical social worker dated in 
October 1998.  A complete written 
rationale must be offered for all 
opinions presented.

4.  The veteran should be afforded a VA 
psychiatric examination.  The examination 
report should include a detailed account 
of all pathology found to be present.  
All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should identify 
all psychiatric diagnoses, to include 
PTSD, and the symptoms attributable to 
each, to the extent medically possible.  
The examiner should describe how the 
symptoms of PTSD affect the veteran's 
social and industrial capacity.  
Therefore, the entire claims folder, and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiner prior to the examination.  To 
this end, the examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

The examiner should also assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) for 
the degree of disability attributable to 
the veteran's service-connected PTSD.  It 
is imperative that the examiner include a 
definition of the numerical code 
assigned.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO must then re-adjudicate the 
veteran's claims for higher initial 
disability ratings for PTSD, 
gastroesophageal reflux disorder and 
service connection for hypertension, with 
special attention being made to the 
additional evidence obtained or 
submitted.  If this determination remains 
unfavorable to the veteran in any way, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case in accordance with 38 
U.S.C.A.§ 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his accredited 
representative should be afforded the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



